Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bret P. Shapiro (Reg. #73,908) on 2/23/2022.

The application has been amended as follows: 

1. (Previously Presented) An apparatus comprising: 
a plurality of side walls, wherein the plurality of side walls is configured on one end to be attached to a pump bearing housing and to surround one or more axial proximity probes configured to measure an axial position of one or more thrust collars in the pump bearing housing; 
at least one access window formed through at least one side wall of the plurality of side walls of the apparatus, wherein the at least one access window is essentially rectangular in shape and configured to provide access to a wrench inserted in order to arranged within the at least one side wall; 
at least one removable access plate configured to at least partly cover the at least one access window; and 
one or more mounting tabs attached to one of the plurality of side walls, wherein the one or more axial proximity probes are mounted in the one or more mounting tabs of the apparatus.

10. (Previously Presented) An apparatus comprising: 
a pump bearing housing comprising a pump shaft and one or more thrust collars around the pump shaft; 
one or more axial proximity probes configured to measure an axial position of the one or more thrust collars; and 
an adapter comprising: 
a plurality of side walls, wherein the plurality of side walls is configured on one end to be attached to a pump bearing housing and to surround the one or more axial proximity probes; 
at least one access window formed through at least one side wall of the plurality of side walls of the adapter, wherein the at least one access window is essentially rectangular in shape and configured to provide access to a wrench inserted in order to  arranged within the at least one side wall; 4Application No. 15/847,035 Attorney Docket: 3000-27 
at least one removable access plate configured to at least partly cover the at least one access window; and 
one or more mounting tabs attached to one of the plurality of side walls, wherein the one or more axial proximity probes are mounted in the one or more mounting tabs of the apparatus.


Allowable Subject Matter
Claims 1 – 7, 9 – 18, 20 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Applicant Admitted Prior Art (Figs. 1A – 1D of the instant application) and Feller (U.S. No. 4,164,864) which teach the claimed invention however fail to disclose the limitations of an adapter or apparatus comprising “a plurality of side walls, wherein the plurality of side walls is configured on one end to be attached to a pump bearing housing and to surround one or more axial proximity probes…”, “…at least one access window formed through at least one side wall of the plurality of side walls of the adapter, wherein the at least one access window is essentially rectangular in shape and configured to provide access to a wrench inserted in order to turn a locking collar of the one or more axial proximity probes arranged within the at least one side wall…”, “…one or more mounting tabs attached to one of the plurality of side walls, wherein the one or more axial proximity probes are mounted in in combination with all the remaining limitations as required by the independent claims 1 and 10.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 – 7, 9 – 18, 20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 02/15/2022 pp. 8 – 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861